Order issued \ovember   1(3.   2012




                                             in The
                                      Qtiiurt nf Ap.ira1
                       1ift1i     Jitrirt    uf ixai at Jallas
                                       No. 05-12-01528-CV


                         IN RE LONNIE C, CHALMERS, Relator


                ()riinal Procee(lin from the Criminal District Court No. 3
                                  1)ahlas County, Texas
                            Trial Court Cause No. 10-13982


                                         ORDER
                         Before Justices Bridges, Lang, and Fillmore

       Based on the ( ourts opinion of this date, we [)ISMISS relators petition br writ of

mandamus, We ORDER that relator bear the costs of this original proceeding.



                                                      /




                                                  ROBERT M. FILLMORE
                                                  JUSTICE